Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bruce E. Smith appeals the district court’s order dismissing his complaint for nonpayment of filing fees. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Smith v. Mabus, No. 2:10-cv-00502-RAJ-TEM (E.D. Va. filed Oct. 19; entered Oct. 20, 2010 & Nov. 24, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.